Citation Nr: 1115814	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-33 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable evaluation for chronic rhinitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from November 1985 to February 2006.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from March 2006 rating decision of the Louisville, KY, VA Regional Office (RO) that, in relevant part, granted service connection for chronic rhinitis and assigned a noncompensable rating effective March 1, 2006.  

In her substantive appeal, the Veteran argued that she met the schedular criteria for a compensable rating for her chronic rhinitis.  She also asserted that she was entitled to a 10 percent rating pursuant to 38 C.F.R. § 3.324 because her rhinitis interfered with her normal employment when she had to be excused from work on a weekly basis for allergy shots.  

In a November 2007 rating decision, the RO granted a 10 percent rating pursuant to 38 C.F.R. § 3.324 for multiple noncompensable service-connected disabilities effective October 18, 2007.


FINDING OF FACT

The competent evidence of record shows the Veteran's allergic rhinitis is not manifested by greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side during the appeal period.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for chronic rhinitis have not been met or approximated during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.97, Diagnostic Code 6522 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In an October 2005 letter, prior to the rating on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  In a May 2008 letter, after the rating decision on appeal, she was advised of how disability ratings and effective dates are assigned.  

The Board finds that any deficiency with respect to the timing of the notice provided is harmless.  The notices discussed above complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran was fully informed of the evidence that was needed to support her claim.  Moreover, following the notice, the RO readjudicated the appeal, most recently in a May 2008 supplemental statement of the case.  Thus, the Board concludes that there is no prejudice to the Veteran due to any defect in the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  

Additionally, the Board notes that the Veteran's appeal of the initial rating assigned for chronic rhinitis is a downstream issue, and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2010); see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).

The September 2007 statement of the case, under the heading "Pertinent Laws; Regulations; Ratings Schedule Provisions," set forth the relevant diagnostic codes (DC) for rating the disability at issue. The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

The Board also observes the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice requirements in an increased rating case.  However, this case was recently overturned in part by the Federal Circuit. See Vazquez-Flores v. Shinseki, 580 F.3d. 1270 (2009).  Hence, it need not be further discussed in this decision.  Consequently, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor her representative has pointed out any deficiencies that require corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, and an October 2005 VA examination report.  

The Board notes that the October 2005 VA examination report reflects that the examiner reviewed the Veteran's past medical history, documented her current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Additionally, a review of the examination report shows that the criteria needed to evaluate the Veteran's service-connected disability were addressed and included in the findings.  Consequently, the Board concludes that the medical examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds that VA's duty to assist has also been met in this case.

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as here, the appeal pertaining to the chronic rhinitis arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Hence, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

The RO rated the Veteran's allergic rhinitis as noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 6522.  Under Diagnostic Code 6522 for allergic or vasomotor rhinitis, the criteria for a 10 percent disability rating is a condition without polyps but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent disability rating is assigned for rhinitis with polyps.  

The Veteran contends that she is entitled to a higher (compensable) rating for her service-connected rhinitis.  However, in consideration of the medical records in the file, the Board finds that the level of impairment from rhinitis does not meet the criteria for a compensable rating under Diagnostic Code 6522 at any time during the appeal period.  In short, the pertinent medical evidence in the claims file, which consists of VA treatment records and an examination, as well as a private medical statement, does not show that the Veteran's rhinitis was ever manifested by polyps or by obstruction of the nasal passages to a degree either greater than 50 percent on each side or completely on one side.  

For example, the Veteran was afforded a VA compensation and pension examination in October 2005 and the examiner noted that there were no polyps and only mild erythema.  There was clear discharge.  It was concluded that the rhinitis was well-controlled and did not interfere with her activities.  In a January 2007 letter with handwritten amendments, the Veteran's private physician noted that the Veteran's rhinitis would result in over 50 percent nasal blockage on both sides or 100 percent blockage on one side without treatment.  He also remarked that she would not be able to maintain successful employment if she discontinued her treatment.  However, the rating criteria are based on objective symptoms - not subjective symptoms that would likely manifest without treatment.  It is clear from the Veteran's statements and the remaining medical records in the file that she receives weekly allergy shots for her disability and that with treatment her disability is well-controlled.  Moreover, she has been awarded a 10 percent disability rating pursuant to 38 C.F.R. § 3.324 due to the fact that she has to miss work to receive her weekly injections.  Hence, the Board finds that she has been compensated to the extent allowed by the rating schedule for this service-connected disability.  

In light of the foregoing, as the criteria for a compensable rating under Diagnostic Code 6522 have not been approximated, the Veteran's claim must be denied.  In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the Veteran's allergic rhinitis may affect her employment, such has been contemplated in the currently assigned 10 percent rating pursuant to 38 C.F.R. § 3.324 that was granted in the November 2007 rating decision.  The evidence does not reflect that the disability at issue caused marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation), or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  There is also no unusual or exceptional disability picture.  Thus, referral to the RO for consideration of the assignment of an extra-schedular evaluation under 38 C.F.R. § 3.321 (2010) is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial compensable rating for chronic rhinitis is denied.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


